Title: Joan Derk van der Capellen tot den Pol to John Adams: A Translation, 28 November 1780
From: Capellen tot den Pol, Joan Derk, Baron van der
To: Adams, John


      
       Sir
       Zwolle, 28 November 1780
      
      I was on the verge of writing you when I had the honor of receiving your letter of the 20th instant. I am much obliged to you for the French pamphlet that you were good enough to send me. It will not fail to heal many prejudices; but, as I have previously remarked, it will alarm the commercial nations, which may fear that they may not be in a condition to withstand the competition of the Americans whether in fisheries, the coasting trade and the commerce of freight, or that of the Indies. A very enlightened friend made this observation to me after reading the aforementioned pamphlet.
      As to the proposition with which you have honored me; I have weighed the pro and con with that predisposition toward the former which is the natural effect of my zeal for the well-being of both nations, and of my ardent desire to see them draw nearer, form ties, and unite, despite the efforts of those who, unfortunately with too much success, interminably pile obstacle upon obstacle so as to prevent forever if they can, so desirable an event. Concerning this delicate matter I have consulted my best friends, and the result was: that to enter openly in my own name into a negotiation in favor of the United States would be to plunge blithely into the traps that my enemies are forever placing in my path. And surely, sir, the persecution launched against Mr. van Berckel and his confederates that is, against all those who have had some correspondence with the Americans, shows what I should have to expect, if I were to make myself guilty of what the King of England would not fail to portray as an act, whereby I should allegedly have encouraged and supported the rebellion in his states. What satisfaction might not be demanded on one side and unhesitatingly granted on the other against a magistrate obliged to uphold treaties with Great Britain, which our Republic, cherishing its irons, has not yet seen fit to revoke, against an individual, already the object of the fiercest hatred and having for so long demanded in vain the protection of the laws, who would be solely responsible for his actions and unable to claim, as Mr. van Berckel and others do, the protection of acting on the orders of his superiors, of whose will they have been merely the executors.
      Furthermore, sir, I am convinced that my name would in no way contribute to success. Never has the credit of America stood so low as it does at this hour. The capture of Charlestown, the invasion of Georgia and South Carolina; the defeat of General Gates, failures that the Americans have yet to compensate by any advantage worthy of consideration; the inaction of the combined fleets of Solano and Guichen; the decisive superiority of the English in the West Indies and in New York; the defection of Arnold, revised, corrected, and amplified by English pamphleteers. All this is more than is needed to undermine even a well-established credit. Add to this the fear of being counted among the confederates of Mr. van Berckel, and, what will forever remain an impediment for many people in this country, the fear one has of disobliging the Prince of Orange . . . and calculate whether, for the time
        being, there is the slightest hope of success for a negotiation, to which I should have lent myself, had it been feasible, with all the zeal that animates me in the cause of the general liberty of the human race. I had even sketched out a plan, which would have greatly facilitated the undertaking. Mr. Tegelaar would have administered the general treasury and I would have proposed that you employ three or four persons of influence and probity in the various provinces to receive the proceeds of the loan and to pay interest on it twice a year. As for the profits, I would have surrendered them all to the employees, contenting myself with a simple commission. My plan of conduct in the political world requires this renunciation of me, so that I might continue as I have done hitherto, making it impossible for my enemies to impute to me the motives by which they themselves act.
      Nevertheless, sir, I beg you not to hasten your departure unduly. The affairs of the Republic are in a violent crisis. Time alone may in short order remove a great many of the aforementioned impediments. Congress itself can help a great deal by not leaving us, as it has done hitherto, without authentic information concerning the true state of America’s affairs. It is on such information that all its credit depends. It will never acquire solidity in this country, as long as people here are not cured of their prejudices concerning America’s weakness and in favor of the omnipotence of Great Britain. Congress should send small packet boats regularly once or twice a month, solely in order that the field might never be left uncontested to the English pamphleteers. When Henri IV had Maréchal de Biron arrested, he sent couriers all over Europe, whereas until now (so far as I know) the only accounts of Arnold’s defection have been the surely exaggerated ones from the British ministry!
      I fear that I am abusing your attention; but I cannot close without warning you to beware the jealousy that devours this country’s merchants. Always discount to a degree whatever information you receive about them. I am certain that the success of the negotiation depends not so much, as some would have you believe, on the choice of the house which will assume the burden as on the aforementioned considerations. It is of no concern whatsoever to the lenders from whom they receive the contracts, duly signed in any event, and the interest. What concerns them more is that it should be as close as possible to their place of residence in order to avoid the costs of transportation. You know more about Mr. Tegelaar’s business than I do. But if he be unsuitable (something of which I cannot judge), I see no objection to entrusting the enterprise to Mr. J. de Neufville. He has made large expenditures in the past. He has suffered losses, yet even with all that he began in commerce with a million florins. He has concluded some large affairs and is involved in even larger ones today. He is one of America’s oldest and most zealous friends. He enjoys the confidence and consideration of the Regency of Amsterdam. The confidence that it showed by using him in this secret negotiation has given him prominence, which coupled with some minor imprudence on his part has earned him jealousy, and perhaps envy.
      The house that would be the most natural to employ is Fizeaux and Grand. But the connection of the latter with an English general serving in America surely deserves reflection.
      As to the conduct of the English. I fear that their goal (apart from the general goal of diverting the Republic by means of innumerable negotiations and memorials) is to draw us into war before being admitted into the armed neutrality, in order to allow the confederated powers to refuse us for lacking the requisite qualification, namely, that of being a neutral power; or else, if they fail at that, to make war on us on the specious pretext of having violated neutrality through our correspondence with the rebels to the crown, so as to provide the leagued powers with a handle in order that, if they so wish or if the influence of the English so induces them, they may refuse us the stipulated assistance on the pretext of the non-existence of the casus foederis. The Republic, and even, according to reports, the Province of Holland, will shortly issue a formal disavowal of what the City of Amsterdam has done. That is all, I believe, that is within its power, for it is not within their strength to punish the accomplices of this plot. If, then, Mr. Yorke’s memorial is not mere rodomontade, war is inevitable and a war quasi vero for a quarrel that is not within the purview of the armed neutrality. I hope to return to Amsterdam in three weeks, and in the meantime I remain, sir, with all possible respect, your most humble and obedient servant.
      
       C——n de P——l
      
      
       P.S. I take the liberty of sending you a copy of my speech or warning on the Scots’ Brigade. The attached resolution of the States is but a small sample of the strange proceedings concerning me. It began with a dismantling of my speech and ended with a dismantling of my person, all without due process, and in matters where right, justice, equity, and duty were clearly on my side. They tried to legislate an example, and truly vestigia terrent!
       
       The garrison of this city was ordered last night to proceed to North Holland. It appears that the English threats have been apprehended!
       May I ask you to convey my compliments to Monsieur Gillon and tell him that I received the letter and will communicate its contents tomorrow in person to my cousin, the Lord of Marsch.
      
     